39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robinson Neblett HATCH, Plaintiff Appellant,v.Levester THOMPSON, M.D., Defendant Appellee,and Edward Murray, Director, Defendant.
No. 94-6646.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 14, 1994.

Robinson Neblett Hatch, Appellant Pro Se.  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, VA, for Appellee.
E.D.Va.
REMANDED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted an appeal from the magistrate judge's order dismissing his 42 U.S.C. Sec. 1983 (1988) action with prejudice.  The record discloses that the parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(1) (1988), with appeal first to a district judge.  28 U.S.C. Sec. 636(c)(4).  This Court reviews the propriety of the order only upon petition for leave to appeal pursuant to 28 U.S.C. Sec. 636(c)(5);  Fed.R.Civ.P. 73(d).  Appellant has not filed such a petition.  This appeal was erroneously directed to this Court rather than the district court.  Accordingly, we remand the appeal with instructions that the district court construe the notice of appeal as a timely appeal to that court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

REMANDED